﻿On behalf of the delegation of the Lao People's Democratic Republic, I should like to extend to you, Sir, my hearty congratulations on your election to the presidency of the General Assembly at the forty-fifth session. I am confident that under your leadership, and with the assistance of all delegations, the work of the present session will be crowned with success. I should like to congratulate your predecessor, General Garba of Nigeria, who also successfully conducted the debates of the Assembly, at the forty-fourth session.
In addition, I should like to pay a tribute to the Secretary-General, Mr. Javier Perez de Cuellar, for his dedication to the task of safeguarding the role of the United Nations in the maintenance of peace and the settlement of conflicts in different parts of the world.
The Lao People's Democratic Republic welcomes the admission of the Principality of Liechtenstein as a full-fledged Member of our Organization and welcomes its delegation among us.
The forty-fifth session of the General Assembly is taking place at a time when our world is experiencing important and rapid changes in relations between States and when there are new trends favourable to peace and international security. In the area of disarmament, although the danger of a nuclear war has not been entirely laid to rest, the fact that the Soviet Union and the United States have decided to reduce their strategic weapons by 30 per cent, as well as the agreement on the Treaty on the Elimination of Intermediate-range and Shorter-range Missiles that they concluded earlier, constitutes a significant contribution to the lessening of the danger of such a war. In addition, the convergence of those two countries, views regarding the need to eliminate chemical weapons and halt production of such weapons is likely to give encouragement to the talks under way for the drafting of an international convention on the subject and to speed up its implementation once drafted.
In the political area, the exchange of visits and regular meetings between Heads of State and high-ranking leaders of various countries have without doubt created conditions conducive to better mutual understanding and to the dispelling of mistrust.
The joyous official reunification of Germany today, the efforts exerted by the Soviet Union and the United States to reduce their troops and armaments under the Warsaw Pact and the North Atlantic Treaty Organisation respectively and the adoption of collective confidence-building measures in Europe have all contributed to dissipating gradually the old climate of distrust.
In general, my country, like the other countries of the world, desires only to see our world free of nuclear weapons in these last years of this century, to see mankind spared the horrible danger of chemical weapons and to be able at least to have our children and grandchildren live in lasting peace and in a society that respects the independence and sovereignty of others, heeds the right and the interests of others and maintains mutually advantageous bonds of co-operation.
To achieve these aspirations I consider that it is time for the countries, possessing considerable military forces to begin serious negotiations to achieve general end complete disarmament under effective international control, disarmament that entails a genuine halting of the arms race including the arms race in outer space, and the limitation of conventional weapons.
However, relations between States and groups of States have in some cases remained very confused. In certain regions military confrontations are striking features of the present situation that are capable of leading to grave catastrophes for mankind.
In the Persian Gulf, the annexation of Kuwait by Iraq has created a very complex and confused situation that seriously threatens the peace and stability in that region and throughout the world. The Government of the Lao People's Democratic Republic is greatly concerned over this situation and feels that the adoption by the Security Council of various resolutions on this subject it highly appropriate action that should make it possible to ease the crisis and resolve it by political means. Of course, people the world over are concerned first and foremost by the situation thus created in the Persian Gulf, but we must not in any case lose sight of the question of Palestine and the situation in Lebanon, which also require speedy settlement. That could not but contribute greatly to promoting peace, stability and co-operation in that region.
The question of Afghanistan is not yet completely resolved. The innocent population of Afghanistan, whether in urban centres or in the countryside, continues every day to be the victim of hostile forces. It is time for all the parties concerned to make efforts together to solve this problem by peaceful means, on the basis of the strict and complete implementation of the Geneva Agreement by the co-signatories and the guarantors of the Agreement. The situation in the Korean peninsula remains difficult and complicated despite the recent meeting between the Prise Ministers of the two parts of the country. The Lao government fully supports the initiative and the efforts of the Government of the People's Democratic Republic of Korea aimed at that country, peaceful reunification free from any foreign interference.
In South Africa, the release of Nelson Mandela is an important victory for the black population fighting for the complete abolition of apartheid and to make South Africa a united, democratic and non-racial country where the whole population can live in conditions of justice and security. Thus the international community should continue to apply the sanctions against the racist regime until it agrees once end for all to abolish its apartheid policy and decides to negotiate seriously with the African National Congress of South Africa. 
 In South-East Asia peaceful coexistence, the settlement of disputes by political means and economic co-operation are constantly growing stronger and developing. The countries of the region continue to consult together, both formally and informally, and spare no efforts to make that region an area of peace, independence, freedom and neutrality.
The problem of Cambodia is one of the chief subjects occupying the attention of international public opinion. At present, everyone agrees that this problem must be resolved by political means. The process of the settlement of the Cambodian problem in moving forward constructively. The Tokyo Declaration of 5 June 1990 by Nr. Hun Sen, Chairman of the Council of Ministers of the State of Cambodia, and Prince Sihanouk is an important step in that process and has received full approval from world public opinion. The recent meeting at Jakarta among the different Cambodian parties and the subsequent Security Council resolution 668 (1990) have marked another no less important stage in the process of the comprehensive settlement of the problem by political means, for they are in keeping with the real situation in Cambodia at the present time. The Lao Government whole-heartedly supports the decision of the Supreme National Council of Cambodia to send its delegation to this session of the General Assembly in order to represent the independence, sovereignty and unity of Cambodia in the international arena. 
On the subject of the present situation in our country, the Lao Government has, for SOME time now, adopted a new policy aimed at expanding our economic co-operation with other countries. To ensure success in the implementation of this new economic policy, we have enacted several laws, such as the Investment Code, the Criminal Code and the Civil Code. In addition, we have prepared a draft of the first constitution of the Lao People's Democratic Republic. That draft is now being discussed by the different sectors of the population and will finally be placed before the Supreme People's Assembly for consideration and approval.
In general, the economic situation has become more dynamic than before. The market has expanded, and the production of goods has been developed, thus making it possible gradually to improve the living conditions of our country's multi-ethnic population. The Government of the Lao People's Democratic Republic considers it essential to continue to pursue an outward-looking, market-oriented policy. To do so, it hopes to enjoy the support and co-operation of friendly countries and international organisations.
The relations of the Lao People's Democratic Republic with neighbouring countries are generally good. There have been positive developments in Lao-Thai relations. The two countries continue to exchange visits and to hold consultations at different levels, among them that of the two highest-ranking representatives of our national armies. In addition, economic and cultural co-operation between our two countries is developing in c spirit of good-neighbourliness and brotherhood.
However, a number of problems remain unresolved, particularly the border dispute in the area of Botine in the Lao Province of Sayabouri and Phitsanoulok in Thailand. On the Lao side, we have put forward several proposals and will do our utmost to resolve the problem jointly, expeditiously and definitively. That would make an important contribution to strengthening relations between Thailand and the Lao People's Democratic Republic.
Apart from the question of war and armed conflicts in different regions, other problems are subjects of concern for the international community. I should mention at this point the problem of drugs. which constitutes a long-term danger to mankind unless we can find a solution in time. Above all, we must abandon the old idea that the principal cause of the drug problem is solely drug production. In reality, demand is also an important and inherent factor. Hence the fight against illicit drug trafficking as a result is a matter for collective responsibility and requires international co-operation. with regard not only to punishment but also to financial assistance to developing countries in their efforts to develop substitute crops in the form of the programme of integrated rural development. Furthermore, in order to be effective. such co-operation should be constructive and should be carried out with full respect for the sovereignty and the traditional features of the beneficiary countries. It is in that spirit that the Lao People's Democratic Republic has been co-operating with the United Nations Fund for Drug Abuse Control and the Government of the United States in the implementation of programmes to substitute other crops for the opium poppy in mountain areas. Our Government is ready to co-operate with all countries and international organisations to that end.
Although at present, with the exception of the Persian Gulf crisis, there is general detente in the political sphere throughout the world. the world economy is still in a difficult and complex situation. Over the last 10 years, the inequality in economic growth between developed and developing countries has grown worse. and the gap separating the two groups is becoming ever wider. Most developing countries continue to face an unfavourable situation. The prices of raw materials - their main export products - remain very low, and deteriorating terns of trade and high real interest rates have meant a constant increase in their external debt to such a point that they can no longer repay it. In addition, their export products are constantly blocked by the protectionist measures of the developed countries. What is more, some developed countries continue to impose coercive political, economic and other measures such as blockades, embargoes and restrictive trade measures against certain developing countries.
This situation compounds the unsatisfactory results obtained in the implementation of the new Substantial Programme of Action for the least developed countries and has made the economic situation of those countries increasingly critical.
We feel that insomuch as international political relations have undergone a change for the better, the present system of international economic relations should also be restructured, both in form and in principle. With regard to the least developed countries, we hope that the Programme of Action adopted by the second United Nations Conference on the Least Developed Countries held at Paris last September will be seriously implemented and that there will be no political pre-conditions for granting aid to them. 
The characteristic feature of our present-day, evolving world can only be one of mutual assistance and interdependence between the developing and the developed countries. Therefore just and mutually advantageous international co-operation has become more than ever imperative. The fact that we meet here each year affords us all a valuable opportunity to consult among ourselves and jointly to seek a way of making multilateral international co-operation more effective. In multilateral co-operation the United Nations is the Organisation best suited for playing a central role. We must therefore strive to increase the effectiveness of our Organisation in dealing with the problem of ensuring peace, security and international co-operation, in order to respond to the aspirations of mankind as reflected in the Charter of the United Nations, to which all Member States have subscribed.
 
